UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-2491



WILLIAM P. HALEY,

                                              Plaintiff - Appellant,

          versus


CHESAPEAKE’S PUBLIC SCHOOL SYSTEM; RANDOLPH
NICHOLS, Doctor, Superintendent of the Chesa-
peake Public Schools; JAMES S. GILMORE, III,
Governor of Virginia; MARK L. EARLEY, Attorney
General of Virginia; WILBERT BRYANT, Virgin-
ia’s Secretary of Education; COMMONWEALTH OF
VIRGINIA DEPARTMENT OF EDUCATION; COMMONWEALTH
OF VIRGINIA; JO LYNNE DEMARY, State Superin-
tendent of Public Instruction; UNITED STATES
OF AMERICA; BILL CLINTON, President of the
United States of America; RICHARD W. RILEY,
America’s Secretary of Education; JANET RENO,
Attorney General of America; CITY OF CHESA-
PEAKE, VIRGINIA; WILLIAM WARD, Chesapeake’s
Mayor; RONALD HALLMAN, Chesapeake City Attor-
ney; JOHN L. PAZOUR, City Manager of Chesa-
peake, Virginia,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-00-520-2)


Submitted:   March 22, 2001                 Decided:   March 27, 2001
Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William P. Haley, Appellant Pro Se. Mark L. Earley, Attorney Gen-
eral, Ronald Curtis Forehand, Senior Assistant Attorney General,
Ashley Lionel Taylor, Jr., Assistant Attorney General, Alton Andrew
Martin, Alison Paige Landry, Rita R. Woltz, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia; Kent Pendleton Porter,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia; Darlene
Paige Bradberry, BREEDEN, SALB, BEASLEY & DUVALL, Norfolk, Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     William P. Haley appeals the district court’s order denying

his motion for reconsideration of the court’s order denying relief

in his civil action.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court. Haley v. Chesapeake’s

Public School Sys., No. CA-00-520-2 (E.D. Va. filed Nov. 9, 2000;

entered Nov. 13, 2000).   We deny as moot Haley’s motion to expedite

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  3